DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/24/2021 is acknowledged. Claim 1 is amended. Claims 8, 10 and 14 are canceled. Currently claims 1-3, 5-7, 9 and 13 are pending in the application.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claims 1-3, 5-7, 9 and 13 are rejected. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0190408) in view of Ikuta et al. (US 2007/0072083).
Regarding claims 1-2 and 5-6, Inoue et al. teaches a lithium secondary battery comprising 
a positive electrode (5, fig. 3, [0014])  and a negative electrode (4, fig. 3, [0014]) stacked alternatively via a separator (sheet 21 of separator 2, figs. 3, [0014]), and
a porous insulating layer (or heat resistant porous layer 25, fig. 5, [0007], [0026-0028]) on the bottom surface of the separator (or sheet 21, see fig. 5), each containing inorganic particles (24) such as aluminum oxide or silicon oxide ([0027]) and a binder such as PVDF ([0028], [0042]);
wherein the separator (21) is a single layer (see figs. 3-5), and the porous insulating layer (25, fig. 5) is formed on the second (or bottom) surface of the separator (21, see fig. 5) which is formed  on the surface of the positive electrode (5, see fig. 3); as such the porous insulating layer (25) is formed on a surface of the positive electrode (5) and the surface (of the positive electrode) faces the separator (21);
wherein the porous insulating layer (25) is shown to have a uniform thickness on the entire porous insulating that includes pores (see fig. 5, also see insulating layer 22 in figs. 3 and 5). 
Inoue et al. describes the problem of the separator (21) having a melting point up to 200oC being deformed and melt and is concerned about addressing the problem of the separator (21) from being deformed and melt ([0031]). Inoue et al. also suggests using aramid as the heat resistant material (see [0046] and table 1), but does not explicitly teach the separator (21) not melted or softened at at least 200oC and a thermal shrinkage ratio of the separator being 3% or below.
Ikuta teaches using heat resistant material of aramid resin for a single layer separator (3, fig. 1) to further improve the safety ([0084]). Aramid resin is not melted or softened at at least 200oC, and a thermal shrinkage ratio of aramid resin is 3% or below, particularly in view of Applicant’s claim (e.g. claim 2) and disclosure (see [0032]) of Applicant’s specification).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the battery of Inoue et al. by using aramid resin for the single layer separator (21), because Ikuta teaches using aramid resin would further improve the safety, and Inoue et al. explicitly teaches using heat resistant material such as aramid in the concern for the problem of the separator (21) being deformed and melted to avoid the capacity being decreased ([0031]). 
Regarding claim 3, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein Inoue et al. discloses the thickness of the porous insulating layer (or heat resistant porous layer) is 5 m ([0042]). 5m is right within the claimed range of 1m or more than less than 10m.

Regarding claim 9, modified Inoue et al. discloses a lithium secondary battery as in claim 8 above, wherein Inoue et al. discloses the porous insulating layer (25) is formed directly on the surface of the separator (or sheet 21 of layer 2, see fig. 5), and the surface of the separator (or the second/bottom surface of sheet 21) is formed directly on a surface of the positive electrode (5, see fig. 3). As such, the porous insulating layer (25) is also formed directly on the surface of the positive electrode (5).
Regarding claim 13, modified Inoue et al. discloses a lithium secondary as in claim 1 above, wherein Inoue et al. discloses the inorganic particles and the binder are mixed in a solvent (NMP) to form a slurry to be coated to form the porous insulating layer (or the heat resistant porous layer, [0042], also see figs. 3 and 4). As such, the inorganic particles and the binders taught by Inoue et al. are dispersed in the porous insulating layer.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Inoue and Ikuta fail to disclose the porous insulating layer is formed on the positive electrode with a uniform thickness of the entire porous insulating layer that includes pores, because Inoue discloses an insulating layer formed on the surface of the separator but does not disclose an insulating layer formed on the surface of the cathode. Applicant points to Applicant’s Examples 1 and 5, which are all directed to Applicant’s claimed 
The examiner replies that Inoue the insulating layer (25) is also formed on the bottom surface of the separator (21), which is formed on the surface of the positive electrode (5). How to form the insulating layer on the surface of the positive electrode and the method of making the battery are not the claimed invention. Regardless how the insulating layer is formed, in the complete lithium ion secondary battery, the insulating layer (25) of Inoue is formed on the positive electrode because the bottom surface of the separator is on the (top) surface of the positive electrode (5, see fig. 3).
Applicant’s Examples 1 and 5 have been considered and do not show unexpected results to overcome the rejection for the following reasons:
First of all, Example 5 is related to Applicant’s previously claimed invention (e.g. claim 8) and is not the prior art.
Secondly, Example 1 perform better than Example 5 because Example 1 uses the claimed binder, e.g. PVdF, while Example 5 uses styrene-butadiene copolymer rubber:carboxymethyl cellulose in weight ratio of 1:1 (or non-claimed binder). Applicant does not disclose Applicant’s 
Thirdly, Examples 1 and 5 are not direct and indirect comparative tests of the claimed invention with the closest prior art which is commensurate in scope of the claims. See MPEP 716.02(b).
Fourthly, unexpected result must be commensurate in scope. See MPEP 716.02(d). Applicant’s unexpected result, e.g. Example 1, is not commensurate with scope as none of the claims require a weight ratio of 90:10 and kneading the insulating composition in N-methylpyrrolidone.
Fifthly, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)(II). Applicant does not claim only alumina in PVdF binder is used for the insulating layer, but claims the inorganic particles include one or more selected from the group aluminum oxide and silicon oxide and the binders includes one or more selected from PVdF, PTFE, PHFP (see claims 5 and 6). Applicant does not claim only aramid being used for the separator, but a material containing aramid, polyimide or polyphenylene sulfide (see claim 2). Applicant does not claim the thickness is just 3m, but less than 10m (see claim 3).
Sixly, Applicant does not make any comparison of the claimed invention with the closest prior art nor closest subject matter that exists in the prior art according to MPEP 716.02(e).
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726